Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 17-20, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DAVIS et al. (2019/0121522 A1).

RE claim 1, Davis teaches an XR device, comprising:
a communication module configured to communicate with at least one external device;Davis teaches an Adaptive Graphic User Interface (AGUI) hub may communicate with a AGUI Internet HUB/Server/Platform (1302), AGUI enabled home systems & appliances (1304), an AGUI device group network (1306), AGUI enabled 
a projection module configured to project a virtual UI including a plurality of control components for operation control of the external device on a projection plan;The AGUI accesses sensor input data through device drivers. It can accept input from physical and virtual sensors. A virtual sensor is an input derived from the manipulation of a virtual control displayed or projected on a surface [0720]. Virtual sensors can include the bounds of a selected region, control levels of a slider or dial, and identified gestures deduced from a single or multiple finger or hand movement [0720]. The AGUI system finds an available surface to create a display [0724]. As shown in Figs. 1-43, a projector is used to project the display onto the multitude of surfaces. With reference to Fig. 53, the AGUI hub (201) includes sensors to detect its environment, a projector, hub functionality, and networking ability [0693].
a camera configured to receive an image including a touch action of a user on the control components projected on the projection plane; and
a processor operably couple with the communication module, the projection module and the camera configured to:
control the external device to perform an operation related to the control component touched by the user based on the received image, andDavis teaches that when an event occurs, the system uses a lookup table mechanism to determine what action should occur as in consequence [0733]. Davis teaches virtual controls may be mapped to a variety of activities including an interface for adjust the audio level for headphones, adjusting temperature level of a thermostat, entering remote control commands for a TV, and telephone number entry [0762]. 
change disposition of the control components based on a state of the projection plane.Davis teaches virtual controls may be mapped to a variety of activities including an interface for adjust the audio level for headphones, adjusting temperature level of a thermostat, entering remote control commands for a TV, and telephone number entry [0762]. Virtual sensors can include control levels of a slider or dial [0720]. As shown in Fig. 1, AGUI (101) detects the placement and orientation of the hand and fingers [0589]. The fingers are determined to be used to display control surfaces (532). The AGUI (101) continues to monitor the placement and orientation of the state of the projection plane) of their hand requiring it to adapt the position of display control surfaces (532) (change disposition of the control components). 

RE claim 2, with reference to Fig. 27, Davis teaches the AGUI system comprises several AGUI devices positioned throughout the house and may include additional AGUI devices on the user. The AGUI system may also act as a home hub (said XR device includes an IoT hub device controlling the IoT device) to control appliances, HVAC system, and any other IoT (Internet-of-Things) enabled devices (said external device includes an IoT) [0610].

RE claim 3, Davis teaches the AGUI comprising:
a 3D sensor configured to sense the state of the projection plane,
wherein the processor is further configured to change the disposition of the control components based on the sensed state of the projection plane.The AGUI continues to monitor the image quality on the display surface by comparing the current image to previous images and continuously make adjustments in the projection display settings to obtain an optimal image for the use [0728]. At the same time, the AGUI monitors for control movements; the selecting or movement of a control, a gesture, or an input [0728].

RE claim 4, Davis teaches when determining that an object exists at a position on which the virtual UI will be projected in the projection plane based on the sensing result on the 3D sensor, 
In the example of Fig. 28C, the AGUI system maps out physical objects on the display surface (1252) and removes areas that may not be used where the physical objects (730) prevent it. The remaining area (320) may then be used as is, or subdivided into a number of display surfaces [0611].
the processor changes the disposition of the control components so that the control components are projected avoiding the object.
When physical objects are moved within a display surface, introduced or removed from a display surface, the interface adapts in real time. The display content may be reorganized or resized to fit the updated available surface [0611].

RE claim 7, Davis teaches the AGUI controller requires location and distance information from the field of view of each MDSP system (201) and location and view sensed a distance to the projection plane through the 3D sensor). With this data, the AGUI system can direct the projectors of each MDSP system (201) to form images in desired locations with desired content [0670]. The adaptive display system may also select the optimum display surface and position, size (said adjust projection size), content and optimum viewing angle for one or more people based on the position of each person within the mapped environment on one or more display surfaces [0761]. The system monitors certain input values to adjust the displayed image. The values can result in a change in scaling (said adjust projection size) or positioning in the display to maintain a steady display [0734].

RE claim 8, Davis teaches projecting on a hand, as shown in Fig. 7. The AGUI (101) detects the placement and orientation of the hand and fingers [0589]. The AGUI (101) continues to monitor the placement and orientation of the fingers (402) and detects that the user has spread the fingers of their hand (402) requiring it to adapt the position of display control surfaces (532) [0589]. The AGUI device determines the field of view of the user and the orientation of each of the five display surfaces and optimizes the projection shape (said size), color, intensity, and other characteristics (said size) of the display so that each of the five display areas (532, 534) are clearly viewable, with undistorted color and shape. The AGUI device continuously monitors the position of the user's hand, detects movements and projects an optimized image based on the position of each surface at that point in time [0589]. Thus, said first region can be one finger, and a said second region can be another finger. When the fingers spread, as shown in Fig. 7C, a said distance difference between the first region and second region based on the sensing result is determined. As taught above, the AGUI optimizes the display based on the change of position of the fingers (said processor adjust a projection size of the control component projected on the first or second region differently).

RE claim 9, with reference to Fig. 27, the operation of an AGUI system as a user moves through an AGUI enabled environment (1202). The AGUI system comprises several AGUI devices positioned throughout the house and may include additional AGUI devices on the user [0610]. With further reference to Fig. 29, the system comprises an AGUI device (201) in proximity to the appliance (said object) [0613]. If the appliances is not AGUI enabled, the AGUI simply uses a surface of the appliances as an AGUI surface to project a display on. Preferably, the content projected on the appliance surface is related to the use or content of the appliance that would be the contents of a refrigerator or settings for baking with an oven [0613]. An appliance may also be AGUI enabled which would allow it to display content on an active display surface embedded or mounted on the face of the appliance (said object comprises a different external device communication-connected to the XR device, processor controls the different external device to display the virtual UI on a screen) [0613]. As the user moves in the environment, a network of AGUI devices can collaborate to ensure that a surface has complete display content no matter how the user moves or where they are located [0613].

RE claim 17, claim 17 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied.

RE claim 18, claim 18 recites similar limitations as claim 3 but in process form. Therefore, the same rationale used for claim 3 is applied.

RE claim 19, claim 19 recites similar limitations as claim 4 but in process form. Therefore, the same rationale used for claim 4 is applied.

RE claim 20, claim 20 recites similar limitations as claim 7 but in process form. Therefore, the same rationale used for claim 7 is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS et al. (2019/0121522 A1).

RE claim 5, as taught in the rationale of claim 4, the AGUI modifies the display when there are obstacles [0611]. The AGUI system will also detect the shape, viewing angle and orientation, and determine if the available surface is continuous over the field of the view of the image capture system or not [0723]. Davis teaches organizing data into surface identification level based on coordinates, orientation, curvature, and display device response data such as color and texture [0828]. Other attributes also inform the identification process. If the available surface is discontinuous but locally continuous, it can be divided into a pattern of zones [0829]. Thus, although Davis does not specifically disclose determining the surface of the object, it would have been obvious before the effective filing date of the claimed invention that as the system of Davis detects the available surfaces, obstacles on the surface are also detected. The obstacles would provide a discontinuous surface to project on, therefore determining that the surface of the object is not flat. As disclosed above, Davis teaches when physical objects are moved within a display surface, introduced or removed from a display surface, the interface adapts in real time. The display content may be reorganized or resized to fit the updated available surface (said changes the disposition of the control components so that the control components are projected by avoiding the object) [0611].

RE claim 6, from the rationale of claims 4 and 5, Davis determines if there is a continuous or non-continuous surface (said object) to project on [0829]. If the available surface is discontinuous but locally continuous, it can be divided into a pattern of zones [0829]. AGUI continuously monitors the display surfaces it has initially found and determines if they are still available. If a surface becomes unavailable, AGUI will reassign displayed information as necessary to display surfaces still available (said changes the disposition of the control components so that the control components are projected by avoiding the object) [0838]. With reference to Fig. 51, a projecting AGUI device with an integrated light pattern projector will project a light pattern within an area of the environment where a surface might be found [0726]. This can be a randomly chosen area, an area indicated by a user, a pre-defined area, or an area where a surface was previously detected (said preset reference). A detecting AGUI device, which may be the same device as the projecting AGUI device or a separate device, will detect the light pattern and use this information to detect any surfaces in the area under examination.  The AGUI system will determine if the detected surfaces can be projected on (said sensing material). For example, a white or gray wall is easily projected on. A dark, shiny, uneven, or glass surface (said sensing material transparent over) is likely not. If the system determines that a surface is non-projectable, it next determines if the surface has the ability to create a display (said control component are projected by avoiding the object). 

RE claim 10, as shown in FIG. 29C, two AGUI devices 201 may be networked together to implement a more complete user interface where if the line of sight from one device stop a projection operation of the virtual UI and control the different external device to display virtual UI). As the user moves in the environment (said sensing a first motion), a network of AGUI devices can collaborate to ensure that a surface has complete display content no matter how the user moves or where they are located [0613]. With reference to Fig. 27, the operation of an AGUI system as a user moves through an AGUI enabled environment (1202). The AGUI system comprises several AGUI devices positioned throughout the house and may include additional AGUI devices on the user [0610]. With further reference to Fig. 29, the system comprises an AGUI device (201) (said camera) in proximity to the appliance [0613]. As taught in claim 9, an appliance may also be AGUI enabled which would allow it to display content on an active display surface embedded or mounted on the face of the appliance (said virtual UI on a screen) [0613]. As the user moves in the environment, a network of AGUI devices can collaborate to ensure that a surface has complete display content no matter how the user moves or where they are located [0613]. Therefore, it would have been obvious before the effective filing date of the claimed invention to further utilize the display on the appliance to provide another means for the AGUI to optimize the image when the user moves in the environment, such that the UI is always visible (said stop a projection and display on screen).

RE claim 11, as shown in FIG. 29C, two AGUI devices 201 may be networked together to implement a more complete user interface where if the line of sight from one device to a surface in use (360) is blocked for one AGUI device, the other can project an stop display operation of the virtual UI and controls the projection module to project the virtual UI on the projection plane again). As the user moves in the environment (said sensing a second motion), a network of AGUI devices can collaborate to ensure that a surface has complete display content no matter how the user moves or where they are located [0613]. With reference to Fig. 27, the operation of an AGUI system as a user moves through an AGUI enabled environment (1202). The AGUI system comprises several AGUI devices positioned throughout the house and may include additional AGUI devices on the user [0610]. With further reference to Fig. 29, the system comprises an AGUI device (201) (said camera) in proximity to the appliance [0613].

RE claim 12, with reference to Fig. 27, the operation of an AGUI system as a user moves through an AGUI enabled environment (1202). The AGUI system comprises several AGUI devices positioned throughout the house and may include additional AGUI devices on the user [0610]. With further reference to Fig. 29, the system comprises an AGUI device (201) (said camera) in proximity to the appliance (said recognizes object through the camera) [0613]. If the appliances is not AGUI enabled, the AGUI simply uses a surface of the appliances as an AGUI surface to project a display on. Preferably, the content projected on the appliance surface is related to the use or content of the appliance (said control a virtual UI related to the recognized object to the projected plane) which would be the contents of a refrigerator or settings for baking with an oven. The interface projected onto each appliance could allow a user to input settings for the appliance as well as monitor contents [0613]. As the user moves 
	Therefore, it would have been obvious before the effective filing date of the claimed invention for the AGUI system to utilize its sensors, such as camera [0718], to know what AGUI device (201) is in proximity to the appliance. This would be necessary in order to display the appropriate interface accordingly.

RE claim 13, with reference to Fig. 27, the operation of an AGUI system as a user moves through an AGUI enabled environment (1202). The AGUI system comprises several AGUI devices positioned throughout the house and may include additional AGUI devices on the user [0610]. With further reference to Fig. 29, the system comprises an AGUI device (201) (said camera) in proximity to the appliance (said recognizes object through the camera) [0613]. If the appliances is not AGUI enabled, the AGUI simply uses a surface of the appliances as an AGUI surface to project a display on. Preferably, the content projected on the appliance surface is related to the use or content of the appliance (said controls content related to the recognized object to be projected on the projection plane) which would be the contents of a refrigerator or settings for baking with an oven. The interface projected onto each appliance could allow a user to input settings for the appliance as well as monitor contents [0613]. As the user moves in the environment, a network of AGUI devices can collaborate to ensure that a surface has complete display content no matter how the user moves or where they are located [0613].


RE claim 14, Davis teaches the AGUI controller requires location and distance information from the field of view of each MDSP system (201) and location and view direction of each MDSP system (201) (said location of user). With this data, the AGUI system can direct the projectors of each MDSP system (201) to form images in desired locations with desired content [0670].teaches the adaptive display system may also select the optimum display surface and position, size, content and optimum viewing angle (said changes the projection angle of the virtual UI) for one or more people based on the position of each person within the mapped environment on one or more display surfaces [0761]. The system monitors certain input values to adjust the displayed image. The values can result in a change in scaling (said adjust projection size) or positioning in the display to maintain a steady display [0734]. Although Davis does not specifically disclose displaying the virtual UI in a forward direction from the location of the user, it would have been obvious before the effective filing date of the claimed invention that the virtual UI would be displayed in the forward direction from the user because Davis teaches displaying the virtual UI in the optimum viewing angle. It would make sense for the optimum viewing angle to be in front of the user because it is the least amount of strain on the user to look forward.

RE claim 15, Davis teaches when displaying content on non-planar surface elements of the surface result in algorithms that are aware of the non-planar properties. These situations include, adjusting for local curvature of a surface [0734]. The AGUI makes constant corrections for perturbations of the geometry of the display surfaces and environment. The AGUI compensates for detected surface irregularities including curvature [0737]. It would have been obvious before the effective filing date of the claimed invention that the corrections for perturbations results in correcting for distortion since projections would be distorted if displayed on a curved surface (said control components not be projected by being distorted by a curve of the projection plane). 

RE claim 16, Davis teaches sensors may provide data values for an ambient condition such as temperature, color (said color), light, location, as well as biometric information on users or others in proximity to the AGUI system [0717]. The system monitors certain input values to adjust the displayed image. When the numeric values of a set of input values enters a certain range, a rule is triggered.  The computation to determine whether a change should occur may be simple or complex. In a simple situation, a change of ambient light level might result in increased or reduced brightness of the display [0734]. In the example of wearable projectors, the micro-projectors will utilize internal sensors to scan and/or map and determine the surface characteristics (color, texture, transparency, reflectivity) of the table, adjust the output image, and project the virtual keyboard image to ensure it is easily visible [0568].
Davis does not explicitly disclose changing the display style based on the sensed material color, but it would have been obvious before the effective filing date of the changes a display style of the control components based on the sensed material color).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
1 June 2021